      Case 2:16-md-02724-CMR Document 1627-2 Filed 12/10/20 Page 1 of 10




                       Exhibit B




Active\115000534.v1-10/7/20
      Case 2:16-md-02724-CMR Document 1627-2 Filed 12/10/20 Page 2 of 10




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                          MDL 2724
 PRICING ANTITRUST LITIGATION                            16-MD-2724

                                                         HON. CYNTHIA M. RUFE
 THIS DOCUMENT RELATES TO:

 ALL ACTIONS


                                  PRETRIAL ORDER NO. [  ]
                              (FOURTH CASE MANAGEMENT ORDER)

        AND NOW, this            day of                      , 2020, upon consideration of the

attached joint stipulation of counsel, submitted on behalf of their respective parties in the MDL to

govern the filing of new or amended complaints after September 1, 2019 and the scope of

discovery to be taken in those cases, it is hereby ORDERED that the Joint Stipulation is

APPROVED.

        It is so ORDERED.

                                                     BY THE COURT:



                                                     ____________________________
                                                     CYNTHIA M. RUFE, J.




Active\115000534.v1-10/7/20
       Case 2:16-md-02724-CMR Document 1627-2 Filed 12/10/20 Page 3 of 10




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    IN RE: GENERIC PHARMACEUTICALS                     MDL 2724
    PRICING ANTITRUST LITIGATION                       16-MD-2724

                                                       HON. CYNTHIA M. RUFE
    THIS DOCUMENT RELATES TO:

    ALL ACTIONS


         JOINT STIPULATION FOR A FOURTH CASE MANAGEMENT ORDER
                      GOVERNING PHASE 2 DISCOVERY

        WHEREAS the Court entered a Case Management Order and Discovery Schedule on

October 24, 2019 (Pretrial Order No. 105, ECF 1135) (“PTO 105”) setting forth certain deadlines

for the management of and discovery schedule for cases pending in the MDL as of September 1,

2019 (and, for the avoidance of doubt, neither PTO 105 nor this Joint Stipulation applies to any

Defendants named in this MDL for the first time in cases filed after September 1, 2019)1;

        WHEREAS the parties in the MDL have engaged in extensive, good faith negotiations to

identify and agree upon appropriate revised processes and deadlines relating to the filing of new

or amended complaints after September 1, 2019 and the process for and parameters of discovery

to be produced by Defendants in those cases;

        NOW, THEREFORE, it is jointly stipulated and agreed by and among the parties, through

their undersigned liaison counsel:

        1.       All amendments as of right, or motions for leave to amend where required, with

respect to complaints filed between September 1, 2019 and July 10, 2020 may be filed pursuant to


1
  For the avoidance of doubt, (i) neither this Joint Stipulation nor PTO 105 (nor the amendments
thereto, reflected in PTOs 110, 123, and 137) applies to any of the non-corporate Defendants,
and (ii) the corporate Defendants to whom this Joint Stipulation applies are identified in
paragraph 10.


Active\115000534.v1-10/7/20
      Case 2:16-md-02724-CMR Document 1627-2 Filed 12/10/20 Page 4 of 10




the Federal Rules of Civil Procedure, so long as any amendment or motion for leave to amend is

filed on or before December 15, 2020. [Defendants’ Proposal] Notwithstanding that deadline, an

amendment as of right or a motion for leave to amend (where required) may be filed following

resolution of a Motion to Dismiss to the extent the amendment or proposed amendment relates to

that resolution. [Plaintiffs’ Proposal] Notwithstanding that deadline, an amendment as of right or

a motion for leave to amend (where required) may be filed following resolution of a Motion to

Dismiss. For purposes of this Joint Stipulation, an amended complaint is considered “filed” on

the date it is filed as of right or the date that a related motion for leave to amend is filed.

        2.      Defendants reserve the right to oppose any motion for leave to amend filed pursuant

to Paragraph 1.

        3.      [Defendants’ Proposal]      Any complaint filed (or amendment proposed) after

December 15, 2020 shall be stayed indefinitely, and will not be the subject of discovery, until

further order of this Court. [Plaintiffs’ Proposal] Except for amendments following resolution of

any Motion to Dismiss or amendments as of right filed in response to any Motion to Dismiss, any

new or amended complaints filed after December 15, 2020 are beyond the scope of this Joint

Stipulation. If any new or amended complaints are filed after December 15, 2020, the parties shall

promptly meet and confer concerning any additional Case Management Orders that may be

appropriate to govern such complaint(s).

        4.      Pursuant to this Joint Stipulation, discovery shall proceed on all complaints filed in

this MDL from September 2, 2019 through and including December 15, 2020, as “Phase 2” of

document discovery. For the avoidance of doubt, all discovery taken of Defendants pursuant to

PTO 105 (and any amendments thereto) shall be understood to be “Phase 1” of document




                                                   2
     Case 2:16-md-02724-CMR Document 1627-2 Filed 12/10/20 Page 5 of 10




discovery. Nothing in this Joint Stipulation is intended to affect Phase 1 document discovery,

which remains subject to PTO 105 (and related amendments).

       5.      Discovery shall not proceed under this Joint Stipulation on any generic

pharmaceutical molecule first introduced into the MDL (or any newly identified strength or

formulation of a previously identified molecule) via any new or amended complaint filed after

September 4, 2020.2

       6.      The parameters of discovery governed by this Joint Stipulation shall be negotiated

on the basis of those complaints amended or newly filed in this MDL from September 2, 2019

through and including September 4, 2020, and any related defenses.

       7.      For the avoidance of doubt, the parties to this Joint Stipulation agree that insofar as

any of the Plaintiffs listed in Paragraph 11 files a new or amended complaint from September 5,

2020 through and including December 15, 2020, or files a motion for leave to amend an existing

complaint from September 5, 2020 through and including December 15, 2020, any new or unique

allegations contained in that new or amended complaint shall not be asserted or relied upon as a

basis to seek modifications or adjustments to the scope of Phase 2 discovery.

       8.      The parties listed in Paragraphs 10 and 11 shall engage in global and/or individual

meet and confers regarding the following parameters of Phase 2 document discovery promptly

after service of Defendants’ Responses & Objections to Plaintiffs’ Second Set of Document

Requests:




2
  The parties have been meeting and conferring to identify the strengths and formulations at issue
in the MDL. Those discussions have covered most, though not all generic pharmaceutical
molecules at issue in the MDL and are ongoing as of the date of this Joint Stipulation. The
parties will continue to meet and confer in good faith to complete those discussions.


                                                 3
     Case 2:16-md-02724-CMR Document 1627-2 Filed 12/10/20 Page 6 of 10




              a. Additions to the global, agreed-upon Phase 1 document discovery search terms

                  relating to product names, defendant names, defendant domain names, and

                  individual names, as well as to any Defendant-specific search term

                  modifications;

              b. Modifications to the Relevant Time Period (if any);

              c. Additional custodians (if any);

              d. Additional go-get documents (if any);

              e. Modifications to procedures for the review and production of documents (if

                  any);

              f. The parameters of Defendants’ structured data productions in Phase 2,

                  including the scope and timing of Defendants’ sales transaction data and cost

                  information for those products, formulations and strengths sued on after May 1,

                  2020;3

              g. Appropriate deadlines for document discovery governed by this Joint

                  Stipulation, including but not limited to substantial completion deadline(s) for

                  Defendants’ production of documents; and

              h. Any other issues raised by any party relating to Plaintiffs’ Second Set of

                  Document Requests (dated July 10, 2020).




3
 See PTO 139 (Exhibits A and B) (listing drugs, formulations, and strengths in the MDL as of
May 1, 2020).


                                               4
      Case 2:16-md-02724-CMR Document 1627-2 Filed 12/10/20 Page 7 of 10




       9.      The parties will prioritize scheduling depositions of witnesses associated with

bellwether cases.4 Depositions may proceed throughout the deposition period as to any party or

third-party witnesses in all cases.

       10.     The corporate Defendants subject to this Joint Stipulation and CMO are: 5 Actavis

Elizabeth, LLC; Actavis Holdco U.S., Inc.; Actavis Pharma Inc.; Amneal Pharmaceuticals, Inc.;

Amneal Pharmaceuticals, LLC; Apotex Corp.; Ascend Laboratories, LLC; Aurobindo Pharma

USA, Inc.; Breckenridge Pharmaceutical, Inc.; Citron Pharma, LLC; Dr. Reddy’s Laboratories,

Inc.; Emcure Pharmaceuticals, Ltd.; Epic Pharma, LLC; G&W Laboratories, Inc.; Glenmark

Pharmaceuticals Inc., USA; Greenstone LLC; Heritage Pharmaceuticals, Inc.; Impax Laboratories,

Inc. (n/k/a Impax Laboratories, LLC); Lannett Company, Inc.; Lupin Pharmaceuticals, Inc.;

Mayne Pharma Inc.; Mylan N.V.; Mylan Pharmaceuticals, Inc.; Mylan, Inc.; UDL Laboratories,

Inc.; Par Pharmaceutical, Inc.; Par Pharmaceutical Companies, Inc.; Endo International plc; Dava

Pharmaceuticals, LLC; Generics Bidco I, LLC; Perrigo Company plc; Perrigo New York Inc.;

Sandoz Inc.; Fougera Pharmaceuticals Inc.; Sun Pharmaceutical Industries, Inc.; URL Pharma

Inc.; Mutual Pharmaceutical Company, Inc.; Taro Pharmaceuticals Industries Ltd.; Taro

Pharmaceuticals USA, Inc.; Teva Pharmaceuticals USA, Inc.; Barr Pharmaceuticals, LLC; Pliva,

Inc.; Upsher-Smith Laboratories, Inc.; Upsher-Smith Laboratories LLC; Bausch Health Americas,

Inc., f/k/a Valeant Pharmaceuticals International; Bausch Health US, LLC, f/k/a Valeant

Pharmaceuticals North America, LLC; Oceanside Pharmaceuticals, Inc.; West-Ward




4
  Nothing in this Joint Stipulation shall prejudice or waive any party’s ability to seek protective
orders pursuant to the Federal Rules of Civil Procedure.
5
  The identification of any Defendant entity in this Paragraph does not constitute a waiver of any
objection that entity has made or will make concerning discovery, nor is such identification a
waiver of any pending or future motion to dismiss filed pursuant to Rule 12 of the Federal Rules
of Civil Procedure.


                                                 5
     Case 2:16-md-02724-CMR Document 1627-2 Filed 12/10/20 Page 8 of 10




Pharmaceuticals Corp. (n/k/a Hikma Pharmaceuticals USA, Inc.); Wockhardt USA LLC; Morton

Grove Pharmaceuticals, Inc.; Zydus Pharmaceuticals (USA), Inc.

       11.     The Plaintiffs subject to this Joint Stipulation and CMO are: the State Attorneys

General; the End-Payer Class Plaintiffs; the Direct Purchaser Class Plaintiffs; the Indirect Reseller

Class Plaintiffs; The Kroger Co.; Albertsons Companies, LLC; H.E. Butt Grocery Company, L.P.;

Smith Drug Company a/k/a J. M. Smith Corporation; United HealthCare Services, Inc.; Humana

Inc.; Health Care Services Corp.; Molina Healthcare, Inc.; MSP Recovery Claims, Series LLC;

Series PMPI, a designated series of MAO-MSO Recovery II, LLC; MSPA Claims 1, LLC; Cigna

Corp.; Rite Aid Corporation; Rite Aid Hdqtrs. Corp.; Harris County, Texas; Nassau County, New

York; Allegany County, New York; Clinton County, New York; Cortland County, New York;

Franklin County, New York; Fulton County, New York; Greene County, New York; Herkimer

County, New York; Lewis County, New York; Madison County, New York; Montgomery County,

New York; Niagara County, New York; Oswego County, New York; Schenectady County, New

York; Steuben County, New York; Suffolk County, New York.



       It is so STIPULATED.



Dated: December __, 2020


 /s/ Roberta D. Liebenberg                              /s/ Dianne M. Nast
 Roberta D. Liebenberg                                  Dianne M. Nast
 FINE, KAPLAN AND BLACK, R.P.C.                         NASTLAW LLC
 One South Broad Street, 23rd Floor                     1101 Market Street, Suite 2801
 Philadelphia, PA 19107                                 Philadelphia, PA 19107
 215-567-6565                                           215-923-9300
 rliebenberg@finekaplan.com                             dnast@nastlaw.com




                                                 6
   Case 2:16-md-02724-CMR Document 1627-2 Filed 12/10/20 Page 9 of 10




Liaison and Lead Counsel for the End-Payer       Liaison and Lead Counsel for the Direct
Plaintiffs                                       Purchaser Plaintiffs

/s/ W. Joseph Nielsen                            /s/ William J. Blechman
W. Joseph Nielsen                                William J. Blechman
Assistant Attorney General                       KENNY NACHWALTER, P.A.
55 Elm Street                                    1441 Brickell Avenue
P.O. Box 120                                     Suite 1100
Hartford, CT 06141-0120                          Miami, Florida 33131
Tel: (860)808-5040                               Tel: (305) 373-1000
Fax: (860)808-5033                               Fax: (305) 372-1861
Joseph.Nielsen@ct.gov                            E-mail: wblechman@knpa.com

Liaison Counsel for the States                   Liaison Counsel for Direct Action Plaintiffs and
                                                 Counsel for the Kroger Direct Action Plaintiffs

/s/ Jan P. Levine                                /s/ Sheron Korpus
Jan P. Levine                                    Sheron Korpus
TROUTMAN PEPPER HAMILTON SANDERS LLP             KASOWITZ BENSON TORRES LLP
3000 Two Logan Square                            1633 Broadway
Eighteenth & Arch Streets                        New York, New York 10019
Philadelphia, PA 19103-2799                      Tel: (212) 506-1700
Tel: (215) 981-4000                              Fax: (212) 506-1800
                                                 skorpus@kasowitz.com
Fax: (215) 981-4750
Jan.Levine@troutman.com
                                                 /s/ Sarah F. Kirkpatrick
/s/ Devora W. Allon                              Sarah F. Kirkpatrick
Devora W. Allon                                  WILLIAMS & CONNOLLY, LLC
KIRKLAND & ELLIS LLP                             725 Twelfth Street, N.W.
601 Lexington Avenue New York, NY 10022          Washington, DC 20005
Tel: (212) 446-5967                              Tel: (202) 434-5958
Fax: (212) 446-6460                              skirkpatrick@wc.com
devora.allon@kirkland.com


/s/ Chul Pak
Chul Pak
WILSON SONSINI GOODRICH & ROSATI
Professional Corporation
1301 Avenue of the Americas, 40th Fl.
New York, NY 10019
Tel: (212) 999-5800
Fax: (212) 999-5899
cpak@wsgr.com

Defendants’ Liaison Counsel


                                             7
Case 2:16-md-02724-CMR Document 1627-2 Filed 12/10/20 Page 10 of 10




                                 8
